Hall, Judge.
The plaintiff in this case enumerates as error that the verdict of $1,300 is wholly inadequate to compensate her for the injuries she received, on the ground that there was undisputed evidence that the plaintiff had special damages of $2,900. The plaintiff argues that to authorize a verdict in her favor the defendant’s negligence would have to be greater than her own and, under the comparative negligence rule, the damages could not be reduced to less than 51% of the total special damages.
The decided cases, however, do not support the plaintiff’s argument but would support any apportionment of damages the jury sees fit to make when the negligence of both parties contributes to the injuries but the plaintiff’s to a lesser degree than the defendant’s. Moore v. Sears Roebuck & Co., 48 Ga. App. 185, 186 (172 SE 680); Baggett v. Jackson, 79 Ga. App. 460, 466 (54 SE2d 146); Cox v. Nix, 87 Ga. App. 837, 840 (75 SE2d 331); Butler v. Stewart, 112 Ga. App. 293, 294 (145 SE2d 47); Parrott v. Fletcher, 113 Ga. App. 45 (146 SE2d 923); Powers v. Pate, 107 Ga. App. 25, 27 (129 SE2d 193); accord Southern R. Co. v. Rumsey, 124 Ga. 742 (52 SE 812); Brown v. Service Coach Lines, 71 Ga. App. 437, 448 (31 SE2d 236).
The trial court did not err in overruling the plaintiff’s motion for new trial on the ground enumerated.

Judgment affirmed.

Northcutt & Edwards, Kenneth Doss, for appellant.
Gambrell, Harlan, Bussell & Moye, Edward W. Killorin, George W. Hart, for appellee.